Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to the application 16/801,594 filed on 02-26-2020.   Claims 1-19 are pending.    

Claim Rejections - 35 USC § 112
3.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.  Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 6 limitation is recited “  an earpiece where the voice command is to search the internet.”  . 
.
5.  Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 8 limitation is recited “  an earpiece  where the voice command is to play audio from the internet.”  . 
However, the specification does not discloses the “an earpiece  where the voice command is to play audio from the internet “. It was not supported in the specification nor in any figures and any claim originary presented.
6.  Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 9 limitation is recited “  an earpiece where a second voice command is to scan audio from the internet.”  . 
However, the specification does not discloses the “an earpiece where a second voice command is to scan audio from the internet  “. It was not supported in the specification nor in any figures and any claim originary presented.
7.    Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 11 limitation is recited “  an earpiece where the voice command is to search for a particular stock value”  . 

 8.   Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 12limitation is recited “  an earpiece where the voice command is to link to a user's investment account.”  . 
However, the specification does not discloses the “the voice command is to link to a user's investment account “. It was not supported in the specification nor in any figures and any claim originary presented.
9.  Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 13 limitation is recited “  an earpiece where a second voice command is to search for a particular stock value.”  . 
However, the specification does not discloses the “a second voice command is to search for a particular stock value “. It was not supported in the specification nor in any figures and any claim originary presented.  
10.   Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 14 limitation is recited “  an earpiece where a third voice command is to buy the particular stock.”  . 
.
11.   Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 15 limitation is recited “  an earpiece where a third voice command is to sell the particular stock.”  . 
However, the specification does not discloses the “a third voice command is to sell the particular stock “. It was not supported in the specification nor in any figures and any claim originary presented.


Double Patenting
12.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.   Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8,811,560. Although the claims at issue are not identical, they are not patentably distinct from each other because, the .
    Instant   Application No. 16/801,594
                       US PAT. 8,611,560
1.(Original) An earpiece, comprising: an ambient microphone; a speaker; an ear canal microphone; a memory that stores instructions; and a logic circuit that executes the instructions to perform operations, the operations comprising: measuring ambient sound from the ambient microphone; measuring internal sound received from the ear canal microphone; comparing the ambient sound to the internal sound to determine if a user is speaking; controlling a mixing of an ambient signal and an internal signal to produce a mixed signal, when the user speaking is detected.
1.  An acoustic device, comprising: a first Microphone (FM) configured to detect a first acoustic signal; a second Microphone (SM) configured to detect a second acoustic signal; a processor operative coupled to the FM and the SM, where the processor is configured to detect a spoken voice generated by a wearer of the acoustic device based on an analysis of the first acoustic signal and the second acoustic signal; and a voice operated control (VOX) configured to mix the first acoustic signal and the second acoustic signal to produce a mixed signal and control the production of the mixed signal based on one or more aspects of the spoken voice, wherein the VOX is configured to increase a first gain of one of the first acoustic signal and the second acoustic signal and decrease a second gain of a remaining one of the first .



   
Claim Rejections - 35 USC § 102
13.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



14. Claims 1-4, 6-10 and 16-19 are rejected under 35 U.S.C. 102a(2) as being anticipated by Goldstein (US 2014/0122092). 
   Consider Claim 1, Goldstein teaches an earpiece(see fig.5A(500)), comprising: an ambient microphone(see fig. 5B(520)); a speaker(see fig. 3(319)); an ear canal microphone(see fig. 5B(570, 580)); a memory that stores instructions(see fig. 5B((585)); and a logic circuit(see fig. 5B(572)) that executes the instructions to perform operations, the operations comprising: measuring ambient sound from the ambient microphone(see fig. 5B(520)); measuring internal sound received from the ear canal microphone(see fig. 5B(570, 580)); comparing(see fig. 5B(572) and abstract) the ambient sound to the internal sound to determine if a user is speaking; controlling( see fig. 5B(585, 572) a mixing of an ambient signal and an internal signal to produce a mixed signal, when the user speaking is detected(see figs. 3-5B and [0065]-[0070]). 
    Consider Claims 2-4, Goldstein teaches an earpiece further including the operations of: extracting an audio signal of the user's voice from the mixed signal(see figs. 3-5B and [0065]-[0070]); and an earpiece further including the operations of: analyzing the audio signal to determine a voice command; and initiating an action in response to the voice command(see figs. 3-5B and [0076]-[0086]); and an earpiece where the voice command is to create an audio content wish list(see figs. 3-5B and [0076]-[0086]).
    Consider Claims 6- 8, Goldstein teaches an earpiece where the voice command is to search the internet(see figs. 3-5B and [0076]-[0086]); and an earpiece where the internet search results are received via a text to speech analyzer resulting in an audio 
    Consider Claims 9-10, Goldstein teaches an earpiece according to claim 8, where a second voice command is to scan audio from the internet. (see figs. 3-5B and [0076]-[0086]); and an earpiece where the voice command is to play audio from a radio station(see figs. 3-5B and [0076]-[0086]).
      Consider Claims 16-19, Goldstein teaches the earpiece including a second ambient sound microphone (see figs. 3-5B and [0065]-[0070]); and the earpiece further including a sealing section(see figs. 3-5B and [0065]-[0070]); and an earpiece further including the operations of: measuring the sound pressure level using the ear canal microphone(see figs. 3-5B and [0065]-[0070]); and an earpiece further including the operations of: calculating the sound pressure level dosage of a user using the measured sound pressure level(see figs. 3-5B and [0065]-[0070]).


15. Claims 1-3 and 16-19 are rejected under 35 U.S.C. 102a(1) as being anticipated by Victorian et al. (US 2005/0058313). 
   Consider Claim 1, Victorian teaches an earpiece(see fig.2(210A, 210B)), comprising: an ambient microphone(see fig. 4A(420)); a speaker(see fig. 3(319)); an ear canal microphone(see fig. 4A(440)); a memory that stores instructions(see fig. 4A(460)); and a logic circuit(see fig. 4A(430)) that executes the instructions to perform operations, the operations comprising: measuring ambient sound from the ambient microphone(see 
   Consider Claims 2-3, Victorian teaches an earpiece further including the operations of: extracting an audio signal of the user's voice from the mixed signal(see figs. 1-4B, 9,10 and [0043]-[0053]); and an earpiece further including the operations of: analyzing the audio signal to determine a voice command; and initiating an action in response to the voice command(see figs. 1-4B, 9,10 and [0043]-[0053]).
          Consider Claims 16-19, Victorian teaches the earpiece including a second ambient sound microphone (see figs. 1-4B, 9,10 and [0043]-[0053]); and the earpiece further including a sealing section(see figs. 1-4B, 9,10 and [0043]-[0053]); and an earpiece further including the operations of: measuring the sound pressure level using the ear canal microphone(see figs. 1-4B, 9,10 and [0043]-[0053]); and an earpiece further including the operations of: calculating the sound pressure level dosage of a user using the measured sound pressure level(see figs. 1-4B, 9,10 and [0043]-[0053]).


Claim Rejections - 35 USC § 103
16.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
17.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
19.          Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Victorian et al. (US 2005/0058313) in view of Othmer (US 2009/0286515).
  Consider claim 4, Victorian teaches an earpiece where the voice command(see figs. 1-4B, 9,10 and [0043]-[0053]); but Victorian does not clearly teach voice command is to create an audio content wish list.
    However, Othmer teaches voice command is to create an audio content wish list(see figs. 1-5, abstract and [0023]-[0033]).
    Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Othhmer into the teaching of Victorian to provide a recipient without being required to explicitly specify the type of message that is to be created. The mobile communication device supports multiple message types, such as audio, text/SMS, picture and video messages. The user begins providing message content to the communication device by, for example, speaking, entering text, clicking a shutter of a camera or initiating the recording of video. The unified messaging interface detects the .

20.          Claims 6-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Victorian et al. (US 2005/0058313) in view of Borovitski (US 2006/0173563).
  Consider claim 6, Victorian teaches an earpiece where the voice command(see figs. 1-4B, 9,10 and [0043]-[0053]); but Victorian does not clearly teach the voice command is to search the internet. 
    However, Borovitski teaches voice command is to search the internet (see figs. 1-4, abstract and [0025]-[0032]).
    Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of  Borovitski    into the teaching of Victorian to provide a sound recording device, such as a microphone; a computing device including a microprocessor and a memory; a data connection with the computing device having internet connection; an interface linking the sound recording device to the microprocessor, for converting audio data or sound into electric signals; switching means on the sound recording device, for switching the sound recording device; audio data recording and processing means, for converting 
      Consider claim 7, Victorian as modified by Borovitski teaches an earpiece where the internet search results are received via a text to speech analyzer resulting in an audio result and the user receives the audio result(In Borovitski, see figs. 1-4, [0009] and [0025]-[0032]).
    Consider claim 8, Victorian teaches an earpiece where the voice command(see figs. 1-4B, 9,10 and [0043]-[0053]); but Victorian does not clearly teach the voice command is to play audio from the internet. 
    However, Borovitski teaches the voice command is to play audio from the internet (see figs. 1-4, abstract and [0025]-[0032]).
    Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of  Borovitski    into the teaching of Victorian to provide a sound recording device, such as a microphone; a computing device including a microprocessor and a memory; a data connection with the computing device having internet connection; an interface linking the sound recording device to the microprocessor, for converting audio data or sound into electric signals; switching means on the sound recording device, for switching the sound recording device; audio data recording and processing means, for converting the electric signals into an audio data recording, starting at a first moment in time and 
      Consider claim 9, Victorian as modified by Borovitski teaches an earpiece where a second voice command is to scan audio from the internet (In Borovitski, see figs. 1-4, abstract and [0025]-[0032]).
    Consider claim 10, Victorian teaches an earpiece where the voice command(see figs. 1-4B, 9,10 and [0043]-[0053]); but Victorian does not clearly teach the voice command is to play audio from a radio station.
    However, Borovitski teaches the voice command is to play audio from a radio station(see figs. 1-4, abstract and [0025]-[0032]).
    Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of  Borovitski    into the teaching of Victorian to provide a sound recording device, such as a microphone; a computing device including a microprocessor and a memory; a data connection with the computing device having internet connection; an interface linking the sound recording device to the microprocessor, for converting audio data or sound into electric signals; switching means on the sound recording device, for switching the sound recording device; audio data recording and processing means, for converting the electric signals into an audio data recording, starting at a first moment in time and ending at a second moment in time, and for storing the audio data recording in the memory; control means, for defining the states of the audio data recording device 
     Consider claim 11 and 12, Victorian teaches an earpiece where the voice command(see figs. 1-4B, 9,10 and [0043]-[0053]); but Victorian does not clearly teach
the voice command is to search for a particular stock value; and the voice command is to link to a user's investment account
    However, Borovitski teaches the voice command is to search for a particular stock value (see figs. 1-4, abstract and [0025]-[0032]); and the voice command is to link to a user's investment account(see figs. 1-4, abstract and [0025]-[0032]).
    Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of  Borovitski    into the teaching of Victorian to provide a sound recording device, such as a microphone; a computing device including a microprocessor and a memory; a data connection with the computing device having internet connection; an interface linking the sound recording device to the microprocessor, for converting audio data or sound into electric signals; switching means on the sound recording device, for switching the sound recording device; audio data recording and processing means, for converting the electric signals into an audio data recording, starting at a first moment in time and ending at a second moment in time, and for storing the audio data recording in the memory; control means, for defining the states of the audio data recording device induced by the buttons; and application control means in communication with the control means driving the interfaces of the application modules.
 an earpiece where a second voice command is to search for a particular stock value (In Borovitski, see figs. 1-4, abstract and [0025]-[0032]);and an earpiece where a third voice command is to buy the particular stock(In Borovitski, see figs. 1-4, abstract and [0025]-[0032]); and an earpiece where a third voice command is to sell the particular stock(In Borovitski, see figs. 1-4, abstract and [0025]-[0032]).     

Allowable Subject Matter
21    Claim 5 would be allowable if rewritten to overcome the nonstatutory double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims

                                                                 Conclusion
22.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Balan et al. (US PAT.7,158,933) and Brenner et, al (US 2009/0076821) are cited to show other related the METHOD AND DEVICE FOR VOICE OPERATED CONTROL CROSS REFERENCE TO RELATED APPLICATIONS.

23.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building

Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 08-20-2021